UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:July 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number:000-20685 AMERICAN WAGERING,INC. (Exact name of registrant as specified in its charter) Nevada 88-0344658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 675 Grier Drive, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 702-735-0101 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date:As of September 14, 2011, there were 8,404,879 shares of common stock, par value $0.01, outstanding. TABLE OF CONTENTS Page PARTI — FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements 1 Balance Sheets as of July 31, 2011 (Unaudited) and January 31, 2011 1 Statements of Operations (Unaudited) for the Six Months Ended July 31, 2011 and 2010 2 Statements of Cash Flows (Unaudited) for the Six Months Ended July 31, 2011 and 2010 3 Notes to Consolidated Financials Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 PARTII — OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 15 Table of Contents PARTI — FINANCIAL INFORMATION Item 1.Financial Statements. AMERICAN WAGERING,INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS July 31 January31, (Unaudited) ASSETS CURRENT ASSETS Cash and Equivalents $ $ Restricted Cash Accounts Receivable Inventories Prepaid Expenses Property and Equipment, net of accumulated depreciation and amortization Goodwill Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY DEFICIENCY CURRENT LIABILITIES Short-Term Debt, net of amortized discount of $47,889 as of January 31, 2011 $ — $ Current Portion of Long-Term Debt Accounts Payable Accrued Expenses Unpaid Winning Tickets Customer Deposits and Other Long-Term Debt, less current portion Warrant Liability Redeemable SeriesA Preferred Stock (3,238 shares) Other STOCKHOLDERS’ EQUITY DEFICIENCY SeriesA Preferred Stock — 10.00% cumulative; $100.00 par and liquidation value; 18,924 shares authorized; 10,924 shares outstanding Common Stock - $0.01 par value; 25,000,000 shares authorized; 8,404,879 shares issued and outstanding Additional Paid-In Capital Deficit ) ) Treasury Stock, at cost (61,100 common shares at cost) $ $ See Notes to Consolidated Financial Statements 1 Table of Contents AMERICAN WAGERING,INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) FortheThreeMonthsEnded July31, FortheSixMonthsEnded July31, REVENUES: Wagering $ Hotel/Casino Systems OPERATING COSTS AND EXPENSES: Direct Costs: Wagering Hotel/Casino Systems Operating Expenses: Research and Development Selling, General and Administrative Depreciation and Amortization OPERATING LOSS ) OTHER INCOME (EXPENSE): Interest Income Loss on Debt Extinguishment — — ) — Interest Expense ) Change in Estimated Fair Value of Warrant Liability ) ) Litigation Expense — ) ) ) Other ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE –BASIC AND DILUTED $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements 2 Table of Contents AMERICAN WAGERING,INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) FortheSixMonthsEnded July31, OPERATING ACTIVITIES Net cash used in operating activities $ ) $ ) INVESTING ACTIVITIES (Increase) decrease in restricted cash 77 ) Withdrawal of restricted cash Proceeds from the sale of property and equipment Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES Repayment of borrowings ) ) Proceeds from borrowings Dividends on preferred stock ) ) Net cash provided by financing activities NET DECREASE IN CASH AND EQUIVALENTS ) ) CASH AND EQUIVALENTS, BEGINNING OF PERIOD CASH AND EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ NON-CASH FINANCING AND INVESTING ACTIVITIES: Property and equipment acquired with bank and/or vendor financing $ — $ Repayment of borrowing with new debt $ $ Common Stock Issued for Services $ — $ Issuance of Warrants to Purchase Common Stock in connection with debt refinancing $ — $ See Notes to Consolidated Financial Statements 3 Table of Contents AMERICAN WAGERING,INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JULY 31, 2 (Unaudited) 1.Basis of Presentation; The Merger and Bridge Facility; and Related Risks and Uncertainties The accompanying unaudited interim consolidated financial statements of American Wagering,Inc. and its subsidiaries (collectively “the Company” or “AWI”) have been prepared in accordance with the instructions to Form10-Q as published by the Securities and Exchange Commission (“SEC”).The financial statements do not include all of the information and disclosures required by generally accepted accounting principles for annual financial statements.All significant inter-company accounts and transactions have been eliminated in consolidation.In the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation have been included.Due to seasonality and other factors, results of operations for any interim period are not necessarily indicative of expected annual results.These unaudited interim consolidated financial statements should be read in conjunction with the audited annual consolidated financial statements of the Company, and the related notes, included in the Company’s Annual Report on Form10-K filed on May18, 2011, with the SEC, from which the balance sheet information as of January 31, 2011 was derived. On April13, 2011, the Company entered into an agreement and plan of merger (the “Merger Agreement”) with William Hill Holdings, Limited, a private limited company formed under the laws of England and Wales (the “Purchaser”). At the effective time of the merger, each holder of outstanding shares of the Company’s common stock (other than participants in the merger and dissenters) will be entitled to receive $0.90 in cash for each such share.All of the outstanding shares of the Company’s common stock (other than participants in the merger) will be automatically cancelled at the effective time of the merger. Contemporaneous with the closing (as defined in the Merger Agreement), the Purchaser shall pay the Company $1,416,200 and all of the additional accrued but unpaid interest on each share of preferred stock, which will be used at the closing to redeem the preferred stock issued and outstanding, and to pay the related accrued interest. At the closing, each outstanding stock warrant and option to purchase shares of our common stock that is outstanding immediately prior to the effective time of the merger shall be cancelled, and, in exchange therefor, the former holder shall receive an amount in cash equal to the product of (i)the excess of $0.90 over the exercise price per share under such stock warrant or option and (ii)the number of shares subject to such stock warrant or option. The completion of the Merger is subject to the satisfaction or waiver of certain conditions, including, among other things, (i)the adoption of the Merger Agreement by our stockholders, which was effected on April13, 2011, (ii)the absence of any injunction or applicable law preventing consummation of the merger, (iii)receipt of any required consents, approvals and licenses under the Nevada Gaming Control Act and the rulesand regulations promulgated thereunder and applicable local gaming and liquor laws, ordinances and regulations, (iv)verification of the accuracy of the representations and warranties made by the parties, and (v)the performance, in all material respects, of all obligations, agreements and covenants under the Merger Agreement. Additionally, on April13, 2011, the Company and the Purchaser entered into a bridge loan agreement (the “Bridge Loan Agreement”) pursuant to which the Purchaser loaned the Company $4.25million and, at the Purchaser’s sole discretion, may loan up to an additional $3.0million (collectively, the “Bridge Facility”). The Bridge Facility matures upon the earlier of (i)consummation of the Merger, (ii)termination of the Merger Agreement and (iii)December31, 2013, subject to certain extension mechanisms. Loans outstanding under the Bridge Facility accrue interest at an annual rate equal to 12.5%, which compounds on a quarterly basis in arrears on March31, June30, September30, and December31 of each year, and shall be paid “in kind” by adding the accrued interest to the balance of the loan. During the existence of an event of default under the Bridge Facility, an additional 2% per annum is imposed. The terms of the Merger Agreement and the Bridge Loan Agreement limit the Company’s ability to engage in certain business activities without the prior consent of the Purchaser. The most significant of these restrictions limits the Company’s ability to pay dividends, issue or repurchase shares of our common stock, incur new indebtedness, enter into or modify material contracts, grant liens on the Company’s assets, and effect any significant change in the Company’s corporate structure or the nature of its business. The Merger Agreement contains certain termination rights and reimbursement obligations. If the Merger Agreement is terminated, the principal amount and all accrued interest under the Bridge Facility will become due and payable, and, in certain circumstances, (a)the Company may be required to reimburse the Purchaser and its affiliates for all of their reasonable out-of-pocket expenses up to $250,000 and (b)the Purchaser may be required to pay the Company a termination fee of $1.5million, which amount shall be subject to offset to any amounts owed by the Company in connection with the Bridge Loan Agreement. If the Merger Agreement is not consummated, the Company may not be able to pay its debts as they come due, including the Bridge Loan and / or execute its business plans, possibly leading to the financial and operational failure of the Company. 2.Net (Loss) Per Common Share Basic net income (loss) per common share is calculated based on the weighted-average number of shares of common stock outstanding during the reporting period. Diluted net income per common share is ordinarily calculated giving effect to all potentially dilutive common shares, assuming such shares were outstanding during the reporting period. For loss periods, such potentially dilutive common 4 Table of Contents shares are excluded from the calculation to avoid an anti-dilutive effect. Following is a reconciliation of the numerators and denominators of the net income (loss) per common share computations for the three and six months ended July 31 (unaudited): Numerator Three Months Ended July 31, Net loss $ ) $ ) Less preferred stock dividends ) ) Net loss applicable to common shares, basic and diluted $ ) $ ) Denominator Weighted-average common shares outstanding, basic Effect of dilutive stock options Weighted-average common shares outstanding, diluted 8,381,373 Numerator Six Months Ended July 31, Net loss $ ) $ ) Less preferred stock dividends ) ) Net loss applicable to common shares, basic and diluted $ ) $ ) Denominator Weighted-average common shares outstanding, basic Effect of dilutive stock options Weighted-average common shares outstanding, diluted The number of potentially dilutive common shares that have been excluded from the denominator using the treasury stock method was 162,900 and 616,100 at July31, 2011 and 2010, respectively. 3.Income Taxes At July31, 2011, the Company had federal tax net operating loss (“NOL”) carryforwards available to potentially reduce future tax obligations in the aggregate amount of approximately $9.7 million, of which approximately $1.1 million expires in 2019.In assessing the realizability of deferred tax assets, the Company considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible.Based upon its historical performance of losses in five of the past eleven years, Management believesit more likely than not that deferred tax assets will not be fully realized and, accordingly, has established a 100% allowance. In addition, in the event of a change in control (such as the pending Merger), realization of federal income tax benefits from NOLs may also be limited under Section 382 of the Internal Revenue Service Code. The Company’s estimated annual effective tax rate of zero for the interim periods presented differs from statutory tax rates primarily due to changes in the valuation allowance for deferred tax assets. 4.Litigation and Other Contingencies Racusin. For 2011 and 2010, litigation expense of $42 and $10,686, respectively, is included in other income (expense) and consists of judgment interest incurred on our previously recorded obligation due to Michael Racusin.Except for the oral findings and conclusions in favor of the Company on July 27, 2011 (see below), there have been no material legal changes for this matter during the quarter ended July 31, 2011, from the fiscal year ended January 31, 2011.A history of the various proceedings in connection with this matter follows. The Company and Racusin entered into a Settlement Agreement on September 3, 2004 to resolve a claim that Racusin had against the Company in its Chapter 11 bankruptcy case (the “Racusin Claim”). On or about March 11, 2005, the Company consummated its Plan of Reorganization and emerged from bankruptcy. On May 13, 2005, the Company commenced an adversary proceeding in its bankruptcy case against Racusin and various other competing claimants to Racusin’s claim which action sought to interplead any distribution on the Racusin Claim into the Bankruptcy Court 5 Table of Contents (the “Interpleader Action”). On or about August 2, 2005, the Bankruptcy Court entered an order approving the interpleader (the “Interpleader Order”), whereby the Company placed 250,000 shares of common stock withthe Clerk of the Court as payment of the Racusin Claim while Racusin pursued his appeal of the Bankruptcy Appellate Panel’s decision in our favor subordinating Racusin’s Claim pursuant to Section 510(b) of the Bankruptcy Code to the 9th Circuit Court of Appeals. The Interpleader Order further stated that the Company’s stock would be substituted with cash payment in the event that the 9th Circuit reverses the Bankruptcy Appellate Panel. On August 31, 2005, the Court entered an order staying the interpleader (the “Stay Order”) pending a decision from the 9th Circuit Court of Appeals. On June 28, 2007, the 9th Circuit Court of Appeals entered its final opinion, which reversed the Bankruptcy Appellate Panel’s decision, thus holding that Racusin’s Claim against the Company was not to be subordinated pursuant to Section 510(b) of the Bankruptcy Code. The Company filed a Form 8-K on July 6, 2007, in response to the 9th Circuit’s reversal of the Bankruptcy Appellate Panel. On November 2, 2007, the Bankruptcy Court heard an argument to determine whether the Company could withdraw its 250,000 shares of common stock and whether it could begin depositing funds pursuant to an updated payment schedule attached to the Company’s motion (the “Revised Payment Schedule”). The Revised Payment Schedule estimated post-judgment interest at 8% per annum, compounded, from March 11, 2005, without taking into consideration the Interpleader Order of July 27, 2005 or the Stay Order of August 31, 2005, among other matters. Racusin filed a claim against the Company for breach of the Settlement Agreement on January 14, 2009, and motion for summary judgment on that claim to accelerate amounts due, with penalty interest, on February 24, 2009. On August 18, 2009, the Court entered an order granting summary judgment in favor of Racusin, which accelerated amounts due and imposed penalty interest at 12% per annum. The Company moved for rehearing in spring 2010 and at a hearing on April 2, 2010, the Court orally ruled that it was vacating the prior August 18, 2009 order granting summary judgment in favor of Racusin, which oral ruling was later entered in a written order on December 23, 2010. Based upon the Court’s December 23, 2010 order, wherein the Court found that a genuine issue of material fact existed as to the potential effect on the Settlement Agreement as a result of events that occurred in the Interpleader Action during the period between the Bankruptcy Appellate Panel’s subordination decision and the Ninth Circuit Court of Appeal’s decision to reverse the Bankruptcy Appellate Panel, on April 20, 2011 the Company filed a motion for summary judgment seeking dismissal of Racusin’s still pending complaint for breach of the Settlement Agreement, further relief on and discharge of the Company pursuant to the Interpleader Action, as well as a refund of alleged overpayments the Company made. On July 27, 2011, the Court made oral findings and conclusion in favor of the Company on its motion for summary judgment.Specifically, the Court orally ruled that Racusin’s complaint against the Company for breach of the Settlement Agreement was dismissed.The Court also orally ruled that as to the Company’s InterpleaderAction, interest did not accrue during the time when the Company previously deposited with the Court the 250,000 shares of AWI common stock through at least the date of the final decision of the 9th Circuit Court of Appeals on June 28, 2007.The Court also orally ruled that the Company had satisfied its obligations in full to Racusin under the Settlement Agreement and thus did not have to make any further payments to Racusin. The Court also orally indicated, however, that it would not make a determination on the amount of the Company allegedly overpaid under the Settlement Agreement and thus did not release such alleged overpayment back to the Company without further proceedings to determine what rights, if any, the Company, Racusin and certain other parties in interest had to such funds, as well as potentially allowing for appeals to be taken from the Court’s decisions.It is anticipated that the Court’s oral decision from July 27, 2011 will be memorialized into a final written decision and entered by the Court sometime in September 2011. Racusin has the right to appeal the Court’s decision granting the Company summary judgment.If the Company were to prevail through the appellate process in accordance with the Court’s oral findings and conclusions from July 27, 2011, it is estimated that the Company’s payments to the Court through July 31, 2011, in connection with these matters, have exceeded the amount due by $239,000, including the $160,000 reflected in prepaid expenses as of such date. Internet Sports International,Ltd. On July17, 2008,Internet Sports International,Ltd. (“ISI”) filed a complaint against three of our subsidiaries, AWI Manufacturing,Inc. (“AWIM”), AWI Gaming,Inc. (“AWIG”) and Computerized Bookmaking Systems,Inc. (“CBS”), and our General Counsel (collectively, “the Defendants”). On February3, 2011, the Defendants and ISI engaged in consensual mediation, which resulted in a Settlement Agreement whereby AWIM agreed to pay to ISI the total sum $170,000 in exchange for a mutual release of all claims. Economic Conditions and Related Risks and Uncertainties Because the Company operates primarily in the larger metropolitan areas of Nevada in the highly regulated gaming industry, realization of its receivables and its future operations could be affected by adverse economic conditions in Nevada and its key feeder markets in the western United States, and by possible future anti-wagering legislation and regulatory limitations on the scope of wagering. All of the Company’s wagering revenue comes from its Nevada race and sports books, of which nearly 19% is derived from professional football events. Management also estimates that a significant portion the Company’s wagering revenue relates to college sports, and, therefore, the passage of any amateur sports anti-wagering legislation could have a 6 Table of Contents material adverse impact on future operations. In addition, because the Company generates substantial revenue from system sales and maintenance to a relatively small population of potential customers, a decline in the size, demand or number of these contracts could also adversely affect future operations. Though management believes there are recent signs of economic improvement, lingering markers of the downturn still negatively affect Nevada with restricted credit markets and reduced consumer spending, particularly in the domestic gaming and leisure industries, including the Company’s business, and may continue to do so for an indeterminate period. We are also hopeful, but there is no assurance that, the Company’s average wagering win percentage, which has recently been significantly lower than historical levels due to unpredictable swings in customer betting success, will increase and also, have a positive impact on our cash flow from operating activities. The Company often carries cash and cash equivalents, including statutorily restricted amounts, on deposit with financial institutions substantially in excess of federally-insured limits. The extent of a future loss as a result of uninsured deposits in the event of a future failure of a bank or other financial institution, if any, is not subject to estimation at this time. 5.Stock Options, Other Equity Transactions, and Subsequent Events For the six months ended July 31, 2011 and 2010, activity related to both the employee and directors’ stock option plans was as follows: OptionShares Weighted- Average ExercisePrice Balance at February1, 2011 $ Granted — Exercised — Forfeited or canceled ) Balance at July 31, 2011 $ Balance at February1, 2010 $ Granted — Exercised — Forfeited or canceled ) Balance at July 31, 2010 $ As of July 31, 2011, stock options exercisable and available for future grants for both current stock option plans are as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Life Exercisable $ 8.47years Available for future grants — — Non-cash stock-based compensation recorded in the line item “Selling, General and Administrative Expenses” on the consolidated statements of operations for the three months ended July 31, 2011 and 2010 was $109,300 and $27,029, respectively. Non-cash stock-based compensation recorded in the line item “Selling, General and Administrative Expenses” on the consolidated statements of operations for the six months ended July 31, 2011 and 2010 was $236,428 and $30,972, respectively. Services contributed by Victor and Terina Salerno and credited to additional paid-in capital for the three and six months ended July 31, 2011 and 2010, totaled $0 and $36,816 and $8,326 and $79,626, respectively.Mr.Salerno also provided the Company with a $250,000 interest free revolving line of credit on May17, 2010, which was fully drawn and repaid from the proceeds of the Bridge Facility as of July 31, 2011. In addition, during the quarter ended April30, 2010, 250,000 shares of common stock were issued to the principal of Alpine Advisors,LLC (“Alpine”) as a non-refundable fee for financial advisory services, plus 25,000 shares effectively issued during the quarter ended July31, 2010, as a one-time payment of additional compensation for a late filing. The shares were valued at $0.15 per share (or $41,250 in the aggregate) based on the trading price of the Company’s common stock on the date of grant. Additional fees are due Alpine upon the successful completion of (1)a single or a series of transactions in which 50% or more of the voting power of the Company or all or a substantial portion of its business or assets are combined with or transferred to another company and (2)any offering of debt, equity or equity-linked securities either individually or in combination. The success fee is calculated generally at 3-3.5% of the “equity value” of the transaction, as defined, or the amount of the proceeds from the financing. 7 Table of Contents In June2010, the Company borrowed $195,000 from and entered into a warrant agreement with Alpine that entitled but did not obligate Alpine to purchase 600,000 shares of the Company’s common stock at an exercise price of $0.22 per share through June11, 2015. The principal amount of the loan plus interest at 15% was due June17, 2010 (six days following the issuance) and then on demand with weekly interest payments calculated at 22% per annum. On June22, 2010, the parties entered into a financing agreement that allowed the Company to borrow up to $500,000, at 15% per annum, due on June10, 2011, and was collateralized by the Company’s stock in CBS and the receivables of CBS. Proceeds from the June22ndfinancing agreement were used, in part, to refinance the June11thloan for $195,000. The Company borrowed $500,000 which was repaid from the proceeds of the Bridge Facility. The warrant agreement was also amended to provide Alpine with registration rights and, the appointment of two persons to the Company’s board of directors, which would expand from five to seven members, should the Company default in its financing or collateralization obligations. Using the Black-Scholes valuation model and “Level2” fair value measurement inputs as defined in GAAP including a risk-free interest rate of 4%, expected warrant life of five years, and its internal stock price volatility factor of 206% initially (approximately 1.5% risk-free interest rate and an internal stock price volatility of 231% as of July 31, 2011), the warrants were fully valued at $408,000 and recorded as a warrant liability. 6.Business Segments The Company reports the results of operations through three operating segments as follows: For the Three Months Ended July31, For the Six Months Ended July31, Revenues: Wagering $ Hotel Casino Systems $ $ $ Operating income (loss): Wagering $ ) $ ) $ ) $ ) Hotel Casino ) ) Systems ) Other expense, net ) Net Loss $ ) $ ) $ ) $ ) Additional information for the Hotel Casino segment follows: For the Three Months Ended July31, For the Six Months Ended July31, Revenues: Casino $ Hotel Food/Beverage $ Direct Costs and Expenses: Casino Hotel Food/Beverage Unallocated Selling, General and Administrative Depreciation and Amortization Operating Income $ $ ) $ $ ) 8 Table of Contents Item 2.Management’s Discussion and Analysis or Plan of Operation. Overview. The following discussion and analysis should be read together with our unaudited consolidated financial statements and the accompanying notes.This discussion contains forward-looking statements, within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, including statements regarding our expected financial position, business and financing plans.Some of the forward-looking statements can be identified by the use of forward-looking terms such as “believes,” “expects,” “may,” “will,” “should,” “could,” “seek,” “intends,” “plans,” “estimates,” “anticipates,” or other comparable terms.Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statement including those discussed herein and elsewhere in our Form10-K for the year ended January31, 2011, particularly under the heading “Risk Factors.”No assurance can be given as to the ultimate outcome of any forward-looking statement because such outcome is dependent upon unknown evolving events.We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made.We do not intend, and undertake no obligation to update our forward-looking statements to reflect future events or circumstances. Definitions.For the purposes of this report, the following terms have the following meanings: “Company” means American Wagering,Inc. and its subsidiaries collectively. “AWI” means American Wagering,Inc. “AWIG” means AWI Gaming,Inc., a wholly-owned subsidiary of AWI. “AWIM” means AWI Manufacturing,Inc., a wholly-owned subsidiary of AWI. “CBS” means Computerized Bookmaking Systems,Inc., a wholly-owned subsidiary of AWI. “ExactGeo Media” means ExactGeo Media, LLC, a wholly-owned subsidiary of AWI. “Leroy’s” means Leroy’s Horse& Sports Place,Inc., a wholly-owned subsidiary of AWI. “PlayBETM” means Mobile Sports Fantasy, LLC dba PlayBETM, a wholly-owned subsidiary of AWI. “Sturgeons, LLC” means Sturgeons, LLC, a wholly-owned subsidiary of AWIG. “Sturgeon’s” means Sturgeon’s Inn& Casino (which, as of March1, 2006, is owned by Sturgeons, LLC). AWI is a leader in the design, development, and marketing of sportsbook accounting systems (equipment and software) as well as a leading independent sportsbook operator in Nevada. Our business operations involve many aspects of the race and sports book industry operated by our subsidiaries, Leroy’s, CBS, and AWIM. Our customer base is segmented into two categories: the Contract Customers and the Bettors. Leroy’s provides a turn-key race and sports book solution to our contract customers who do not desire to operate a book on their own. Leroy’s operates a network of 54 sportsbooks and 19 tavern locations, generating revenue from bettors’ wagers less pay outs. We grow our business and increase our efficiencies by, (i)adding new books where and when appropriate, (ii)introducing new convenience-driven products for the bettors, and (iii)providing self-service products such as AWIM’s kiosk and the LEROY’S® APP©, which are described below. Based on our strategy, the number of race and sports books operated by Leroy’s may increase or decrease in the future, due to the closure of unprofitable locations or host properties, closures due to other factors beyond our control and/or the possible opening of new locations with greater potential for profitability. There is no assurance that Leroy’s will be able to add new locations and/or that any existing locations or new locations so added will be profitable, and or that the release of the LEROY’S® APP© will not limit our aggressiveness in adding locations particularly in Las Vegas depending on its market acceptance. CBS develops, sells and maintains computerized race and sports wagering systems for the gaming industry, namely our contract customers who want to operate their own race and sports book. CBS also markets, distributes, installs, and maintains AWIM’s kiosks, which assists the Company in controlling personnel costs by eliminating duplicate job positions. AWIM has the following three models of kiosk. ● Upright kiosk, which was jointly developed with a third party, is a free standing wagering kiosk and most frequently used by Leroy’s and our contract customers to expand the reach of the race and sports book throughout the casino floor. ● Carrel kiosk is designed for the race bettor who never wants to leave his race carrel. The carrel kiosk allows him to place race and sports bets from the comfort of his race carrel, watch the races (or sporting events), and check results. ● Wall-mount kiosk is designed for space conscious environments and can be mounted on or built into a wall to give a seamless, integrated look. Demand for the wall-mount kiosk is greatest by Leroy’s locations in bars and taverns. These Leroy’s locations utilize the wall-mount kiosk in conjunction with telephone account wagering, where the bettor establishes a wagering account and then can bet from his account while watching the sporting event at his favorite bar or tavern that has a Leroy’s wall-mount kiosk. 9 Table of Contents The LEROY’S® APP©.On August31, 2010, we announced the introduction of the LEROY’S® APP©, a mobile device application for smartphones that permits a Bettor, with a pre-established telephone wagering account, to bet from his approved mobile device anywhere within the state of Nevada, assuming his wireless carrier provides coverage. The LEROY’S® APP© received final approval by the Nevada Gaming Control Board at the conclusion of its successful field trial. The LEROY’S® APP© was developed for Leroy’s by CBS and we have a patent pending on the intellectual property. We have been approved by the Nevada Gaming Control Board to make the application available on Research In Motion®’s BlackBerry® devices and Google®’s Android® operating system v. 2.1 and newer. Additionally, we have been approved for use on the Samsung® Galaxy® Tablet, which uses Google® Android® operating system. Sturgeon’s operatesa hotel/casino in Northern Nevada and is heavily dependent on the drive-through market on I-80. Sturgeon’s continuously reviews and modifies existing procedures and personnel to increase efficiency, reduce expenses, and strengthen the financials as Nevada, both Northern and Southern, continues to experience high unemployment, high foreclosures for residential homes and business failures. Accordingly, these factors will likely continue to have an affect on our business conditions and financial performance. ExactGeo Media is an advertising company established to purchase and sell advertising in connection with our mobile betting application.PlayBETM designs and hosts play-for-fun, contest versions of our mobile sports application, which we anticipate will generate revenue through advertising.ExactGeo Media and PlayBETM are not revenue generating entities as of yet.Nonetheless, if and when these two entities generate material amounts of revenue from advertising sales and services leveraged from our mobile application, we intend to report the entities’ operating results as a fourth segment, “Advertising.” Liquidity and Capital Resources. Overview On April13, 2011, we entered into the Merger Agreement and the Bridge Loan Agreement. If the Merger Agreement is terminated, the principal amount and all accrued interest under the Bridge Facility will become due and payable, and, in certain circumstances, (a)we may be required to reimburse the Purchaser and its affiliates for all of their reasonable out-of-pocket fees and expenses up to $250,000 and (b)the Purchaser may be required to pay us a termination fee of $1.5million, which amount shall be subject to offset to any amounts owed by us in connection with the Bridge Loan Agreement. If the Merger Agreement is not consummated, we may not be able to pay our debts as they come due, including the Bridge Facility and / or may be unable to execute our business plan, possibly resulting in the financial and operational failure of the Company. Upon a default under the Bridge Facility, the Purchaser may foreclose on the collateral securing our obligations, which includes all of the equity interests in our wholly-owned subsidiaries. In recent years for reasons discussed in the following paragraph, our cash flows from operating activities have been insufficient to satisfy our obligations (including legal contingencies) when due and to fund cash reserves required by Nevada Gaming regulations. Such cash requirements have been funded largely with borrowings from and/or collateral arrangements with the Company’s principal officers. Recently the Company entered into the Bridge Loan Agreement that should satisfy the Company’s need for liquidity at least through the next year. In April2011, we borrowed $4.25million under the Bridge Loan Agreement and used approximately $2.3million of the proceeds to pay vendors ($750,000), rank and file employees ($260,000), other lenders ($850,000), and transaction fees ($450,000) and leaving $1.95million at that time for general corporate purposes. On September 2, 2011, the Company made a borrowing request under the Bridge Loan Agreement for $750,000 of Tranche II for general corporate purposes. There is currently $2,250,000 potentially available for borrowing under the Bridge Facility for future cash flow requirements. The Bridge Loan Agreement also reduces the Company’s dependence on its principal officer’s ability to continue to provide financial support. However, there is no assurance that we will be able to borrow additional funds under the Bridge Loan Agreement, as any additional advances are in the Purchaser’s sole discretion. Though last quarter we saw signs of slight improvements in the global macroeconomic factors that have negatively affected our country, Nevada, and the Company for the past three years, this quarter we witnessed increase in Nevada’s unemployment rate and increased volatility in the stock market. We continue to monitor these signs of improvement such as lower unemployment and increased passenger traffic at McCarran International Airport that may provide new opportunities for our self-service kiosks and mobile technologies as our contract customers remain conservative in their capital spending but are seeking meaningful ways to bring innovative betting technology to their casino floor. We cannot be certain as to the timing or the scope of such opportunities in light of (i)the ongoing restricted credit market facing certain of our contract customers and the risk of the gaming industry impact of continued economic uncertainty; (ii)intense competition among suppliers, and (iii)more conservative betting patterns by bettors because of job uncertainty and/or reduced discretionary income. Though there are signs of improvement, lingering markers of the downturn still negatively affect Nevada with restricted credit markets and reduced consumer spending, particularly in the domestic gaming and leisure industries, and the Company’s business for an indeterminate period. We are also hopeful, but there is no assurance that, the Company’s average wagering win percentage, which has recently been significantly lower than historical levels due to unpredictable swings in customer betting success, will increase and also have a positive impact on our cash flow from operating activities. 10 Table of Contents Cash Flow As of July 31, 2011, we had working capital deficit of $(10,071), compared to working capital deficit of $(255) at July31, 2010. The proceeds of $4.25 million under the Bridge Facility was used to payoff the short-term debt obligations to Alpine Advisors, LLC. ($500,000) and Victor Salerno ($250,000), as well as, reducing accounts payable and funded the cash flow shortfall experienced during the six months ended July 31, 2011. On September 2, 2011, the Company borrowed an additional $750,000 as tranche two under the Bridge Facility. In April 2011, the Company paid Alpine $175,000 for advisory services in connection with negotiating and structuring the Merger Agreement with the Purchaser. If the Merger is consummated, an additional fee of approximately $625,000 will be due. In addition to borrowings under the Bridge Loan Agreement as previously discussed and reduced payment requirements to Racusin (see Note 4 — Litigation and Contingencies), we believe, but there is no assurance that, our working capital position will also improve in last six months of fiscal 2012 due to: (a)normalization of the win percentage in sports book wagering; (b)an increased demand for our CBS equipment due to certain customers’ desire to obtain new equipment, who are themselves recovering from the economy; (c)deployment of new products and services anticipated and (d)additional or expanded Leroy’s locations. Based on the foregoing, subject to the economy and the timely closing of the merger, we believe we will be able to satisfy our cash requirements until the end of the fiscal year 2012 from existing cash balances, anticipated cash flows and potential borrowings under the Bridge Facility. Some of the above statements are forward-looking in nature. Regulation Regarding Reserves Nevada Gaming Commission Regulation22.040 (“Regulation22.040”) requires us to maintain reserves (cash, surety bonds, irrevocable standby letter of credit,etc.) sufficient to cover any outstanding wagering liability including unpaid winning tickets, future tickets and telephone account deposits. We have historically funded this reserve requirement through restricted cash held at Nevada State Bank. As of July 31, 2011, we had cash reserves and pledge agreements totaling $1.65million to satisfy the Regulation22.040 requirement in addition to a float amount of $600,000 allowed by the Nevada Gaming Control Board to cover short term fluctuations in the outstanding liability. The $1.65million amount consisted of our reserve account of $1.2million held at Nevada State Bank and pledged certificates of deposit totaling $450,000. The pledged certificates initially expired in October2010, but the parties agreed to extend their respective pledges without designating a specific expiration date. On April13, 2011, the Nevada Gaming Control Board allowed us to reduce our reserve balance by $750,000 during the off-peak season. The Company reduced its cash deposit at Nevada State Bank by $500,000 and reduced the pledge from Robert and Tracey Kocienski by $250,000 on April19, 2011. We do not anticipate an increase to our reserve for the remainder of this fiscal year. If we are required to increase our reserve and if we are unable to do so, it would have an adverse impact on us including, but not limited to, requiring a significant reduction in the number of race/sports locations operated by Leroy’s, and/or an elimination or reduction of telephone wagering accounts, resulting in an adverse change in our operating results. We anticipate being able to increase our reserve balance as a portion of the financing proceeds from the Bridge Facility is allocated for this purpose. Other As of July 31, 2011, we had approximately $1.3million in restricted cash and $450,000 in pledged certificates of deposit on an off-balance sheet arrangement, the majority of which is held to fund winning tickets and future bets as required by Nevada gaming regulations. In April2011, we borrowed $4.25million under the Bridge Loan Agreement to satisfy outstanding obligations and transaction costs (approximately $2.3million) and to provide additional working capital (approximately $1.95million). On September 2, 2011, the Company borrowed an additional $750,000 as tranche two under the Bridge Facility. Based upon our anticipated operations, we believe that cash on hand, including borrowed funds, operating cash flows, and potential borrowing under the Bridge Facility will be adequate to meet our anticipated working capital requirements, capital expenditures, and scheduled payments for indebtedness for the remainder of fiscal 2012. Our operations are affected by seasonality and the Company is entering the football season which generally has a positive impact on our cash flow. We believe, but there is no assurance that, our cash liquidity position will be sufficient to meet our operating needs, including new business development activities or unforeseen events including the outcome of litigation through fiscal 2012. Results of Operations. Overview We report our results of operations through three operating segments: Wagering, Hotel/Casino and Systems. Although numerous factors are taken into consideration, the operating income (loss) of the segment represents a significant profitability measure that is used by us in allocating the appropriate level of resources and assessing performance of each segment. The following table summarizes the consolidated results of our segments. 11 Table of Contents Summary Three Months Ended July31, Six Months Ended July31, $ Change % Change $ Change % Change Revenues $ $ $ ) ) $ $ $ ) ) Costs and Expenses Other Income and (Expense) Loss Before Income Taxes $ ) $ ) $ ) ) $ ) $ ) $ ) ) Please refer to the discussions below (“Wagering Segment,” “Hotel/Casino Segment,” “Systems Segment,” and “Other Income and Expense”) for additional information, discussion and analysis. Three Months Ended July 31, 2011 Compared to the Three Months Ended July 31, 2010 Wagering Segment.The Wagering Segment includes the operating results of the sports gaming wagers, net of payouts and expenses. Wagering Segment revenues increased due to the following factors: During the three months ended July 31, 2011, our amount of sports handle decreased by 24.9%, compared to the same period in the prior year, primarily due to the economic conditions as the average wager per ticket has trended downward, the closure of one property and the loss of a contract at another property. However, an increase or decrease in handle is not necessarily indicative of an increase or decrease in revenues or profits due to the volatility of the win percentages. Elimination of unprofitable locations, closures of host properties, changes in state and/or federal regulations, and other factors beyond our control may result in declines in handle. We experienced a slightly higher win percentage of 3.91% compared to 3.44% in the prior year’s quarter. Our race commissions were down $87,000 (-29.1%) from the prior year’s quarter as we continue to experience the downward trend in race wagering and the impact of the loss of two race book locations. Direct costs decreased by $255,000 primarily due to reductions in payroll costs, telephone expense, gaming related taxes due to lower revenues, race related expenses due lower revenues, and lower rent and contingent rent expense for locations that did not achieve volume incentives or were closed. As the opportunity may arise, we intend to continue to open new locations and to continue our periodic review of existing locations in order to close those locations that are not operating efficiently.There is no assurance that the number of race and sports books operated by us will not decrease in the future due to elimination of unprofitable locations, closure of host properties, changes in state and/ or federal regulations and other factors beyond our control, that we will be able to add new locations, or that any new locations so added will be profitable. Hotel/Casino Segment.The Hotel/Casino Segment includes the operating results of Sturgeon’s Hotel/Casino. Revenues include primarily the net win from casino gaming activities, the rental of hotel rooms, and the sale of food and beverages.Casino revenues increased by $52,000 (21.9%) as a result of handle and wagering activities due to a modification in the slot floor theoretical win percentage.Hotel revenues increased $73,000 (52.5%) due to an 18 % increase in occupancy and a 13.74% increase in average room rate.Food and beverage revenues declined by $70,000 (-32.4%) due to modification of food products provided and installation of self service ordering. Direct costs decreased due to “across the board” cost reductions, primarily payroll and related of $27,000 and reduced costs of sales of $29,000 due to reduced food sales. Systems Segment.The Systems Segment includes the operating results from the sales of equipment and related maintenance of such equipment. Systems Segment revenues increased due to higher equipment sales of $86,000 and a reduction in maintenance fees (of $52,000 due primarily to the loss of a multiple location contract. Direct costs increased in relation to the higher equipment sales of $33,000 and higher payroll costs of $18,000. Research and Development.Research and development costs increased $32,000 due to additional development costs associated with expanding the capability of our mobile wagering application. Selling, General, and Administrative.Selling, general, and administrative expenses increased approximately $434,000 due higher payroll costs of $235,000 and higher professional fees related to the Bridge Facility and the Merger Agreement with the Purchaser. 12 Table of Contents Depreciation and Amortization.Depreciation and amortization decreased approximately $54,000 because management has deferred the routine replacement of operating equipment. Other Income (Expense), net.The other income (expense), net increased approximately $76,000 due additional interest expense related to the Bridge Facility borrowings of $99,000, which was partially offset by a gain on the sale of property and equipment of $38,000. Six Months Ended July 31, 2011 Compared to the Six Months Ended July 31, 2010 Wagering Segment.The Wagering Segment includes the operating results of the sports gaming wagers, net of payouts and expenses. Wagering Segment revenues increased due to the following factors: During the six months ended July 31, 2011, our amount of sports handle decreased by 17.4%, compared to the same period in the prior year, primarily due to the economic conditions as the average wager per ticket has trended downward, the closure of one property and the loss of a contract at another property. However, an increase or decrease in handle is not necessarily indicative of an increase or decrease in revenues or profits due to the volatility of the win percentages. Elimination of unprofitable locations, closures of host properties, changes in state and/or federal regulations, and other factors beyond our control may result in declines in handle. We experienced a higher win percentage of 4.87% compared to 3.92% in the prior year period. Our race commissions were down $137,000 (-23.7%) from the prior year as we continue to experience the downward trend in race wagering and the impact of the loss of two race book locations. Direct costs decreased by $311,000 primarily due to reductions in payroll costs, gaming related taxes due to lower revenues, race related expenses due lower revenues, and lower rent and contingent rent expense for locations that did not achieve volume incentives or were closed. As the opportunity may arise, we intend to continue to open new locations and to continue our periodic review of existing locations in order to close those locations that are not operating efficiently.There is no assurance that the number of race and sports books operated by us will not decrease in the future due to elimination of unprofitable locations, closure of host properties, changes in state and/ or federal regulations and other factors beyond our control, that we will be able to add new locations, or that any new locations so added will be profitable. Hotel/Casino Segment.The Hotel/Casino Segment includes the operating results of Sturgeon’s Hotel/Casino. Revenues include primarily the net win from casino gaming activities, the rental of hotel rooms, and the sale of food and beverages.Casino revenues increased by $78,000 (17.1%) as a result of handle and wagering activities due to a modification in the slot floor theoretical win percentage.Hotel revenues increased $85,000 (37.7%) due to an 18% increase in occupancy and a 13.74% increase in average room rate.Food and beverage revenues declined by $96,000 (-26.1%) due to modification of food products provided and installation of self service ordering. Direct costs decreased due to “across the board” cost reductions, primarily payroll and related ($32,000), utilities ($20,000) and reduced costs of sales ($32,000) due to reduced food sales. Systems Segment.The Systems Segment includes the operating results from the sales of equipment and related maintenance of such equipment. Systems Segment revenues decreased due to a reduction in equipment sales of $46,000 and maintenance fees of $126,000 due primarily to the loss of a multiple location contract. Direct costs increased slightly by $6,000 with various expenses having nominal changes. Research and Development.Research and development costs increased $70,000 due to additional development costs associated with expanding the capability of our mobile wagering application. Selling, General, and Administrative.Selling, general, and administrative expenses increased approximately $1,344,000 due higher payroll costs of $697,000 and higher professional fees related to the Bridge Facility and the Merger Agreement with the Purchaser which included one time costs of $450,000. Depreciation and Amortization.Depreciation and amortization decreased approximately $100,000 because management has deferred the routine replacement of operating equipment. Other Income (Expense), net.The other income (expense), net increased approximately $390,000 due to costs associated with the early extinguishment of the Alpine Loan ($127,000, including a prepayment penalty of $100,000 and the write-off of the remaining debt discount), additional interest expense related to the Bridge Facility, additional interest expense due to increased borrowings of $158,000, and an increase in the value of warrant liability of $158,000. 13 Table of Contents Critical accounting estimates and policies. Although our financial statements necessarily make use of certain accounting estimates by our management, we believe that, except as discussed in our 2011 Form10-K, we do not employ any critical accounting policies or estimates that are either selected from among available alternatives, or require the exercise of significant management judgment to apply, or that if changed are likely to affect future periods. On an ongoing basis, we evaluate our estimates and judgments, including those related to revenue recognition, income taxes, estimating the fair value of the warrant liability, loss contingencies, and stock-based compensation. We base our estimates and judgments on historical experience and on various other factors that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. There have been no changes to our critical accounting policies, estimates, and estimate methodologies since the filing of our 2011 Form10-K. See Note1 to Consolidated Financial Statements in the Form10-K for additional discussion of our significant accounting estimates and policies. Recent Accounting Pronouncements No recently issued accounting pronouncements not yet adopted are expected to have a material impact on our future financial position, results of operations, or cash flows. Item 3.Quantitative and Qualitative Disclosures About Market Risk. Not required. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are intended to ensure that information required to be disclosed in our reports under the Securities Exchange Act of 1934, as amended (Exchange Act), is recorded, processed, summarized and reported within the time period specified in the SEC’s rulesand forms and that such information is accumulated and communicated to our management. Our management, with the participation of our Chief Executive Officer and Principal Financial Officer, has completed an evaluation of the effectiveness of the disclosure controls and procedures pursuant to Exchange Act Rule13a-15(c). Based on that evaluation, we concluded that the disclosure controls and procedures were not effective due to a late Form 10-K filed on May 18, 2011, which should have been filed by May 17, 2011. Changes in Internal Control over Financial Reporting During the quarter ended July 31, 2011, there wereno changes to our internal controls over financial reporting that materially affected or are reasonably likely to materially affect our internal controls over financial reporting. 14 Table of Contents PARTII — OTHER INFORMATION Item 1.Legal Proceedings For a description of our Legal Proceedings, see Note 4 in the “Notes to Consolidated Financial Statements” of this Quarterly Report on Form10-Q, which is incorporated by reference in response to this item. Item 1A.Risk Factors A description of our risk factors can be found in Item 1A. of our Annual Report on Form10-K for the fiscal year ended January31, 2011. There were no material changes to those risk factors during the six months ended July 31, 2011. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Not applicable. Item 3.Defaults Upon Senior Securities. Not applicable. Item 4.Reserved. Item 5.Other Information. Not applicable. Item 6.Exhibits. EXHIBITNUMBER DESCRIPTION Certification of Principal Executive Officer pursuant to Exchange Act Rule13a-14(a)-Section302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer pursuant to Exchange Act Rule13a-14(a)-Section302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Exchange Act Rule13a-14(b)and Title 18 U.S.C. Section1350-Section906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation **XBRLinformation is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and is otherwise not subject to liability under these sections. 15 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN WAGERING,INC. Date: September 14, 2011 /s/ Victor J. Salerno Victor J. Salerno President, Chief Executive Officer, and Chairman of the Board of Directors /s/ Robert Kocienski Robert Kocienski Chief Operating Officer, and Principal Financial Officer 16
